Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
The amendment filed 2/17/2022 has been entered.  Claims 1-3, 7-10, and 14-17 remain pending in the application.  Applicant's amendments to the claims have overcome each and every objection and 101 and 112(b) rejection previously set forth in the Non-Final Office Action mailed [3].

	Response to Arguments
Applicant’s arguments, see pages 10-13, filed 2/17/2022, with respect to the rejection of claims 1-3, 7-10, and 14-17 under 35 U.S.C. 103 have been fully considered and are persuasive.  

Allowable Subject Matter
Claims 1-3, 7-10, and 14-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach or suggest wherein the determining of the 3D translation, the 3D scale, and the 3D rotation further comprises 
determining an observation height above a floor, 
determining an observation position in the digital model that corresponds to a distance of the observation height above the lowest horizontal digital surface and located on a line projected vertically from the position of the camera device within the digital model, 
casting a plurality of rays horizontally from the observation position in the digital model and creating a first 2D point cloud including a point for each location whereby a ray from the plurality of rays intersects with a vertical digital surface, 
determining a second observation position in the video stream that corresponds to a distance of the observation height above the lowest horizontal object surface and located on a line projected vertically from a position associated with the camera device within the video stream, 
casting a plurality of rays horizontally from the second observation position and creating a second 2D point cloud including a point for each location whereby a ray from the plurality of rays intersects a vertical object surface, and 
determining the 2D translation, the 2D scale, and the 2D rotation that maximize an alignment of the first point cloud and the second point cloud in the context of claims 1, 8, and 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE M WILLS whose telephone number is (571)272-5583. The examiner can normally be reached on Mondays through Fridays from 9am to 3pm Eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang, can be reached at telephone number 571-272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/DIANE M WILLS/            Primary Examiner, Art Unit 2619